DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the amendments filed 1/21/2022.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1-20 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US PGPub 2013/0264620 A1 in view of Aggarwal et al, 6,115,281.
a.	Regarding claim 1, Yu et al., shows an apparatus comprising: logic over a substrate (105; [0003]-[0004]), wherein the logic is coupled to one or more vias through one or more interlayer dielectric (ILD) (104; [0003]-[0004]); a capacitor comprising non-linear polar material (126; [0003]-[0005], wherein the capacitor is adjacent to the one or more vias (150/136/114), wherein the capacitor includes: a first electrode comprising first conductive material (122); a second electrode comprising second conductive material (124), the second electrode adjacent to the first electrode (See Fig.1); wherein the first electrode is laterally on the second electrode; a first structure comprising the non-linear polar material (126; [0003]-[0005] and [0028]), the first structure adjacent to the second electrode (See fig. 1), wherein the second electrode is laterally on the first structure; a third electrode comprising third conductive material (128), the third electrode adjacent to the first structure, wherein the first structure is laterally on the third structure; a fourth electrode comprising fourth conductive material (130), the fourth electrode adjacent to the third electrode; and a dielectric adjacent to sidewalls of at least the first and second electrodes but not adjacent to the third electrode, and fourth electrode (112); a second structure including a barrier material, the second structure adjacent to the fourth electrode (118/120/138); and an interconnect or a via adjacent to the second structure (136 Fig. 1 and related support).
Yu et al., does not explicitly show that the dielectric does not abut vertical sidewalls of the third and fourth electrode.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have further used the filed-oxide layer of Aggrawal et al., in the structure of Yu et al., with the motivation that there would be further protection of the surface which then not abut the dielectric.  The combination can be met since the references share related devices.

    PNG
    media_image1.png
    811
    559
    media_image1.png
    Greyscale

b.	Regarding claim 2, Yu et al., shows the apparatus of claim 1, wherein the barrier material is a first barrier material, wherein the interconnect or via is a first interconnect or first via, wherein the apparatus comprising a third structure including a second barrier material, and wherein the 

    PNG
    media_image2.png
    811
    597
    media_image2.png
    Greyscale

c.	Regarding claim 3, Yu et al., shows the apparatus of claim 2, wherein the first or second barrier materials comprises refractive metals or intermetallics.[0021] The dielectric layer 112 comprises, for example, SiO.sub.2 (doped or undoped with dopants such as boron or phosphorous), possibly with a layer of hydrogen or deuterium containing silicon nitride next to the gate. After deposition of the liner/barrier layer 116 the barrier layer 116 can be planarized for improved lithography of overlying layers using a process such as chemical mechanical polishing (CMP). In addition, an 

d.	Regarding claim 4, Yu et al., shows the apparatus of claim 3, wherein the refractive metals or intermetallics include one or more of: Ti2Al, TiAl, TiAI3, Ni3Al, NiAI3, NiAl, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride.[0021] The dielectric layer 112 comprises, for example, SiO.sub.2 (doped or undoped with dopants such as boron or phosphorous), possibly with a layer of hydrogen or deuterium containing silicon nitride next to the gate. After 

e.	Regarding claim 5, Yu et al., shows the apparatus of claim 1 comprising a region that separates the capacitor from the logic (105/103; Fig 1).

    PNG
    media_image1.png
    811
    559
    media_image1.png
    Greyscale

f.	Regarding claim 6, Yu et al., shows the apparatus of claim 1, wherein a height of the one of more vias is same as height of the capacitor (See circled via and circled capacitor region in Fig. 1).

    PNG
    media_image3.png
    811
    559
    media_image3.png
    Greyscale

g.	Regarding claim 7, Yu et al., shows the apparatus of claim 1, wherein the second structure is positioned in the backend of a die.  [0017] FIG. 1 is a fragmentary cross section of a partially fabricated example IC 100 in which only two devices are illustrated for simplicity, with the understanding the final IC 100 includes many more such devices, as well as a back end of the line (BEOL) metal interconnect stack thereon. While the substrate 102 having a semiconductor surface is typically a single-crystal silicon substrate that is doped n-type or p-type, the substrate 102 may be formed by fabricating an epitaxial silicon layer on a single-crystal silicon substrate, or on another substrate material. 


    PNG
    media_image4.png
    824
    559
    media_image4.png
    Greyscale

h.	Regarding claim 8, Yu et al., shows the apparatus of claim 1, wherein the second structure is positioned in the frontend of a die (See circled portion). 

    PNG
    media_image5.png
    811
    559
    media_image5.png
    Greyscale

i.	Regarding claim 9, Yu et al., shows the apparatus of claim 1, wherein the dielectric is adjacent to sidewalls of the first structure. (160/134/112 Fig.1 )
j.	Regarding claim 10, Yu et al., shows the apparatus of claim 1 comprises portions of a cap or helmet adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode.
Fig. 1; [0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified 
k.	Regarding claim 11, Yu et al., shows the apparatus of claim 10, wherein the cap or helmet comprises a material which includes one or more of: Ti, Ta, W, or N. [0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified indicate electrically conductive and electrically insulative, respectively, unless indicated otherwise). A list of example electrode materials includes Pt, Pd, PdOx, Ir, IrPt alloys, Au, Ru, RuOx, (Ba,Sr,Pb)RuO.sub.3, (Sr,Ba,Pb)IrO.sub.3, Rh, RhOx, LaSrCoO.sub.3, (Ba,Sr)RuO.sub.3, and LaNiO.sub.3. A capacitor dielectric layer 126 comprising a ferroelectric material, is formed over the bottom electrode 124, and is covered by, for example, a conductive multi-layer top electrode 128, 130. A top portion of the FeRAM capacitor 125 comprises a hard mask layer 132 that may be employed to facilitate forming the capacitor stack etch. The capacitor stack may then be covered with a single or multi-layer sidewall diffusion barrier 118, 120. [0029] An example method of forming a via in the proximity of an FeRAM capacitor in accordance with an example embodiment which is similar in many respects to the VIA0 140 and the capacitor 125 of FIG. 1, will now be discussed in conjunction with FIG. 2. FIG. 2 is a flow chart diagram illustrating a method 200 of 

l.	Regarding claim 12, Yu et al., shows the apparatus of claim 1, wherein the logic is positioned in a frontend of a die, and wherein the capacitor is positioned in a backend of the die [0017] FIG. 1 is a fragmentary cross section of a partially fabricated example IC 100 in which only two devices are illustrated for simplicity, with the understanding the final IC 100 includes many more such devices, as well as a back end of the line (BEOL) metal interconnect stack thereon. While the substrate 102 having a semiconductor surface is typically a single-crystal silicon substrate that is doped n-type or p-type, the substrate 102 may be formed by fabricating an epitaxial silicon layer on a single-crystal silicon substrate, or on another substrate material.
m.	Regarding claim 13, Yu et al., shows the apparatus of claim 1, wherein the one or more vias are first one or more vias, wherein the first electrode is coupled to a second one or more vias, wherein the second one or more vias are coupled to the first one or more vias. (Fig. 1)
n.	Regarding claim 14, Yu et al., shows the apparatus of claim 1, wherein the first conductive material and the fourth conductive material includes one or more of: Ti, TiN, Ru, RuO2, IrO2, TaN, SrO, Ta, Cu, Co, W, or WN [0024][0024] A barrier/liner is generally formed between the via fill material 136 and the respective interlevel dielectric layer. The barriers/liners (shown as layers 138 and 148) can comprise, for example, Ti, TiN, W, WN, Ta, TaN, any conventional barrier/liner, or any combination or multi-layer stack thereof. For 

o.	Regarding claim 15, Yu et al., shows the apparatus of claim 1, wherein the first conductive material is different from the second conductive material. [0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified indicate electrically conductive and electrically insulative, respectively, unless indicated otherwise). A list of example electrode materials includes Pt, Pd, PdOx, Ir, IrPt alloys, Au, Ru, RuOx, (Ba,Sr,Pb)RuO.sub.3, (Sr,Ba,Pb)IrO.sub.3, Rh, RhOx, LaSrCoO.sub.3, (Ba,Sr)RuO.sub.3, and LaNiO.sub.3. A capacitor dielectric layer 126 comprising a ferroelectric material, is formed over the bottom electrode 124, and is covered by, for example, a conductive multi-layer top electrode 128, 130. A top portion of the FeRAM capacitor 125 comprises a hard mask layer 132 that may be employed to facilitate forming the capacitor stack etch. The capacitor stack may then be covered with a single or multi-layer sidewall diffusion barrier 118, 120. 
[0031] At step 202, an electrically conductive bottom barrier layer (e.g., a 200 A thick layer of Ti) is deposited over the VIA.degree. opening. Step 203 comprises chemical vapor depositing a first electrically conductive refractory metal nitride barrier/liner layer over the bottom barrier layer. The first refractory metal nitride barrier/liner layer can be deposited by low pressure chemical vapor deposition (LPCVD) including PECVD, or atmospheric CVD. Example refractory metal nitrides that can be deposited by CVD include TaN, HfN, ZrN, TiN and VN. Disclosed embodiments also include ternary refractory metal 
p.	Regarding claim 16, Yu et al., shows the apparatus of claim 1, wherein the third conductive material is different from the fourth conductive material. ([0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified indicate electrically conductive and electrically insulative, respectively, unless indicated otherwise). A list of example electrode materials includes Pt, Pd, PdOx, Ir, IrPt alloys, Au, Ru, RuOx, (Ba,Sr,Pb)RuO.sub.3, (Sr,Ba,Pb)IrO.sub.3, Rh, RhOx, LaSrCoO.sub.3, (Ba,Sr)RuO.sub.3, and LaNiO.sub.3. A capacitor dielectric layer 126 comprising a ferroelectric material, is formed over the bottom electrode 124, and is covered by, for example, a conductive multi-layer top electrode 128, 130. A top portion of the FeRAM capacitor 125 comprises a hard mask layer 132 that may be employed to facilitate forming the capacitor stack etch. The capacitor stack may then be covered with a single or multi-layer sidewall diffusion barrier 118, 120. )
[0031] At step 202, an electrically conductive bottom barrier layer (e.g., a 200 A thick layer of Ti) is deposited over the VIA.degree. opening. Step 203 comprises chemical vapor depositing a first electrically conductive refractory metal nitride barrier/liner layer over the bottom barrier layer. The first refractory metal nitride barrier/liner layer can be deposited by low pressure chemical vapor deposition (LPCVD) including PECVD, or atmospheric CVD. Example refractory metal nitrides that can be deposited by CVD include TaN, HfN, ZrN, TiN and VN. Disclosed embodiments also include ternary refractory metal nitrides. The first barrier/liner layer then receives a plasma treatment at 204 in an atmosphere that is substantially -free of hydrogen which results in densification to provide a TiN thickness of 10 to 27 A.
Regarding claim 17, Yu et al., shows the apparatus of claim 1, wherein at least two of the first, second, third, and fourth conductive materials include conductive oxides. ([0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified indicate electrically conductive and electrically insulative, respectively, unless indicated otherwise). A list of example electrode materials includes Pt, Pd, PdOx, Ir, IrPt alloys, Au, Ru, RuOx, (Ba,Sr,Pb)RuO.sub.3, (Sr,Ba,Pb)IrO.sub.3, Rh, RhOx, LaSrCoO.sub.3, (Ba,Sr)RuO.sub.3, and LaNiO.sub.3. A capacitor dielectric layer 126 comprising a ferroelectric material, is formed over the bottom electrode 124, and is covered by, for example, a conductive multi-layer top electrode 128, 130. A top portion of the FeRAM capacitor 125 comprises a hard mask layer 132 that may be employed to facilitate forming the capacitor stack etch. The capacitor stack may then be covered with a single or multi-layer sidewall diffusion barrier 118, 120.) 
r.	Regarding claim 18, Yu et al., shows the apparatus of claim 1, wherein the non-linear polar material includes one of: Bismuth ferrite (BFO), BFO with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La or Nb; a relaxor ferro-electric includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); perovskite includes one of: BaTi03, PbTi03, KNbO3, or NaTaO3; hexagonal ferroelectric includes one of: YMnO3 or LuFeO3; hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element viz. cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium 
s.	Regarding claim 19, Yu et al., shows the apparatus of claim 1, wherein the dielectric includes one or more of: HfO, SiN, SiO, AlO, MgO, Mg2A103, or SiC.  ([0021] The dielectric layer 112 comprises, for example, SiO.sub.2 (doped or undoped with dopants such as boron or phosphorous), possibly with a layer of hydrogen or deuterium containing silicon nitride next to the gate. After deposition of the liner/barrier layer 116 the barrier layer 116 can be planarized for improved lithography of overlying layers using a process such as chemical mechanical polishing (CMP). In addition, an added diffusion barrier/etch stop (not shown) may be included near the top surface of dielectric layer 112 such as AlO.sub.x, AlN, Si.sub.3N.sub.4, SiO.sub.2, TiO.sub.2, ZrO.sub.2, or TaO.sub.x that would be deposited after the planarization process. This diffusion barrier is particularly useful if damascene processes are used to create the via or metallization to the contact. Formation of metal structures that are situated above the contacts is considered to be part of the back end process. Other than the specific FeRAM process module, the back end process steps may be those standard in the semiconductor industry. The 
[0022] A thin dielectric layer (not shown) may be formed between each of the interlevel dielectric (ILD) layers (layers 112, 134 and 160). If formed, this thin dielectric layer can comprise, for example, silicon nitride, silicon carbide, SiCNO or a silicon oxide (for example, a high-density plasma enhanced process provided silicon oxide). In addition, interlevel dielectric layers 112, 134, and 160 may comprise, for example, an oxide, FSG, PSG, BPSG, PETEOS, HDP oxide, a silicon nitride, silicon oxynitride, silicon carbide, silicon carbo-oxy-nitride, a low dielectric constant material (for example, SiLK, porous SiLK, teflon, low-K polymer (possibly porous), aerogel, xerogel, BLACK DIAMOND, HSQ, or any other porous glass material), or a combination or stack thereof.)
t.	Regarding claim 20, Yu et al., shows the apparatus of claim 1, wherein the dielectric is non-conductive and hydrogen free. [0029] An example method of forming a via in the proximity of an FeRAM capacitor in accordance with an example embodiment which is similar in many respects to the VIA0 140 and the capacitor 125 of FIG. 1, will now be discussed in conjunction with FIG. 2. FIG. 2 is a flow chart diagram illustrating a method 200 of forming a barrier/liner 138 including two or more refractory metal nitride layers in a via of a ferroelectric capacitor using a chemical vapor deposition process and a plasma treatment substantially excluding hydrogen, in accordance with another example embodiment.
Regarding claim 32, Yu et al., shows a system comprising: a processor; a communication interface communicatively coupled to the processor; and a memory coupled to the processor ([0017] FIG. 1 is a fragmentary cross section of a partially fabricated example IC 100 in which only two devices are illustrated for simplicity, with the understanding the final IC 100 includes many more such devices, as well as a back end of the line (BEOL) metal interconnect stack thereon. While the substrate 102 having a semiconductor surface is typically a single-crystal silicon substrate that is doped n-type or p-type, the substrate 102 may be formed by fabricating an epitaxial silicon layer on a single-crystal silicon substrate, or on another substrate material.  [0018] The first device 103 shown represents a partially fabricated version of an FeRAM cell in accordance with a disclosed embodiment, and the second device 105 shown represents a high-voltage transistor, low-voltage transistor, high-speed logic transistor, I/O transistor, analog transistor, or any other device which may be included in a digital signal processor, microprocessor, microcomputer, microcontroller, or any other semiconductor device. Except for the specific cell structure provided in the first device 103, the structures utilized therein may be the same as the device structures of the second device 105 (except for some possible variations in the transistors due to the different device types that second device 105 may be).), wherein the memory includes bit-cells, wherein one of the bit-cell includes: a transistor having a source, a drain, and a gate (See right or left transistor sets in the Fig. 1); a word-line coupled to the gate (164/150/136/114/144); a bit-line coupled to one of the source or drain of the transistor (164/150/136/114/144); logic over a substrate, 
Yu et al., does not explicitly show that the dielectric does not abut vertical sidewalls of the third and fourth electrode.
Aggarwal et al., teaches adding a field-oxide layer (48; Fig. 3; Column 3, lines 42-45) between a dielectric (56; Fig. 3; Column 3, lines 60-61).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have further used the filed-oxide layer of Aggrawal et al., in the structure of Yu et al., with the motivation that there would be further protection of the surface which then not abut the dielectric.  The combination can be met since the references share related devices.


v.	Regarding claim 33, Yu et al., shows the system of claim 32, wherein the dielectric is adjacent to sidewalls of the first structure, and wherein the memory is non-volatile memory. (Fig.1 and [0005] Ferroelectric memory devices provide non-volatile data storage where data memory cells include capacitors constructed with ferroelectric dielectric material that may be polarized in one direction or another in order to store a binary value. The ferroelectric effect allows for the retention of a stable polarization in the absence of an applied electric field due to the alignment of internal dipoles within perovskite crystals in the dielectric material. This alignment may be selectively achieved by application 
w.	Regarding claim 34, Yu et al., shows the system of claim 32, wherein the capacitive structure comprises portions of a cap or helmet adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode. 
(Fig. 1; [0028] An FeRAM capacitor, as illustrated in FIG. 1 as reference numeral 125, resides above the interlayer dielectric 112, and comprises several layers. The FeRAM capacitor 125 of FIG. 1 comprises an electrically conductive barrier layer 122 upon which an electrically conductive bottom capacitor electrode 124 resides (hereinafter, the terms "conductive" and "insulative" if unqualified indicate electrically conductive and electrically insulative, respectively, unless indicated otherwise). A list of example electrode materials includes Pt, Pd, PdOx, Ir, IrPt alloys, Au, Ru, RuOx, (Ba,Sr,Pb)RuO.sub.3, (Sr,Ba,Pb)IrO.sub.3, Rh, RhOx, LaSrCoO.sub.3, (Ba,Sr)RuO.sub.3, and LaNiO.sub.3. A capacitor dielectric layer 126 comprising a ferroelectric material, is formed over the bottom electrode 124, and is covered by, for example, a conductive multi-layer top electrode 128, 130. A top portion of the FeRAM capacitor 125 comprises a hard mask layer 132 that may be employed to facilitate forming the capacitor stack etch. The capacitor stack may then be covered with a single or multi-layer sidewall diffusion barrier 118, 120.)

x.	Regarding claim 35, Yu et al., shows the system of claim 32, wherein the barrier material is a first barrier material, wherein the interconnect or via is a first interconnect or first via, [0020] A dielectric layer 112 is formed over the substrate 102 which is patterned and etched so as to form openings for contacts to the substrate 102 and gate structure 106. These openings are filled subsequently with one or more electrically conductive materials, such as a plug 114 (for example, comprising a metal such as tungsten, molybdenum, titanium, titanium nitride, tantalum nitride, or a metal such as Ti, Ni or Co, copper or doped polysilicon). A liner/barrier layer 116 may or may not be formed between the plug 114 and the dielectric layer 112. Such a liner/barrier layer 116 can comprise, for example, Ti, TiN, TaSiN, Ta, TaN, TiSiN, a stack thereof, or any other conventional liner/barrier material. The contacts are formed so as to land on the silicided regions on the surface of the source/drain regions 108 and gate structures 106. [0021] The dielectric layer 112 comprises, for example, SiO.sub.2 (doped or undoped with dopants such as boron or phosphorous), possibly with a layer of hydrogen or deuterium containing silicon nitride next to the gate. After deposition of the liner/barrier layer 116 the barrier layer 116 can be planarized for improved lithography of overlying layers using a process such as chemical mechanical polishing (CMP). In addition, an added diffusion barrier/etch stop (not shown) may be included near the top surface of dielectric layer 112 such as AlO.sub.x, AlN, Si.sub.3N.sub.4, SiO.sub.2, TiO.sub.2, ZrO.sub.2, or TaO.sub.x that would be deposited after the planarization process. This diffusion 

y.	Regarding claim 36, Yu et al., shows the system of claim 32, wherein the refractive metals or intermetallics include one or more of: Ti2Al, TiAl, TiAI3, Ni3Al, NiAI3, NiAl, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride.  [0020] A dielectric layer 112 is formed over the substrate 102 which is patterned and etched so as to form openings for contacts to the substrate 102 and gate structure 106. These openings are filled subsequently with one or more electrically conductive materials, such as a plug 114 (for example, comprising a metal such as tungsten, molybdenum, titanium, titanium nitride, tantalum nitride, or a metal such as Ti, Ni or Co, copper or doped polysilicon). A liner/barrier layer 116 may or may not be formed . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US PGPub 2013/0264620 A1 in view of Aggarwal et al, 6,115,281.
Regarding claim 21, Yu et al. in view of Aggarwal et al., shows the apparatus as in claim 1 above.
The combination does not explicitly show wherein thicknesses of the first, second, third, and fourth electrodes, and the structure is at a range of 1 nm to 50 nm, wherein a width of the non-conductive dielectric is of a range of 1 nm to 20 nm, and wherein the width extends in a direction orthogonal to a direction of the thickness.  
However thickness of the layers would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation or routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Yu et al., teaches [0029] An example method of forming a via in the proximity of an FeRAM capacitor in accordance with an example embodiment which is similar in many respects to the VIA0 140 and the capacitor 125 of FIG. 1, will now be discussed in conjunction with FIG. 2. FIG. 2 is a flow chart diagram illustrating a method 200 of forming a barrier/liner 138 including two or more refractory metal nitride layers in a via of a ferroelectric capacitor using a chemical vapor deposition process and a plasma treatment substantially excluding hydrogen, in accordance with another example embodiment. [0030] Prior to the beginning of the method 200, a FeRAM capacitor 125 is formed, including an interlevel dielectric 134 over the FeRAM capacitor 125 and an opening in the ILD 134 defining the via, as noted above referred to herein as VIA.degree. when lined by barrier/liner 138 and then filled by via fill material 136. Step 201 comprises forming an opening in the ILD defining a via for VIA.degree. over a ferroelectric capacitor (FeCAP). .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812